DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures appear to be colored, computer generated images, or photos rather than the required black and white drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NPL entitled “The Use of Reinforced Thermoplastic Pipe in Oil and Gas Gathering and Produced Water Pipelines” herein referred to as Conley et al in view of Kannegaard (US 2017/0254148) and Ledingham et al (AU-2015298519).
As to claim 1, Conley et al discloses (see abstract, pages 1-7, Figures 1, 2, and 6) a method of installing a reinforced thermoplastic pipe (RTP) in a production tube, the method includes comprising the steps of: preparing a bottom assembly in a production well, swaging connectors (see figure 2, page 2, “Connections”) onto both ends of the RTP, connecting respective ends of the RTP with the connectors to top and bottom assemblies characterized in that, the connectors further include metal collars (see figure 2) that maintain shape of the RTP and prevent pressure from escaping the RTP.
Conley et al does not discloses providing a blowout preventer (BOP) to cut off the RTP when displacement is detected by a trip tank.    Kannegaard discloses a BOP and trip tank (see para [0082]).  .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a BOP suggested by Kannegaard, since doing so provides the expected benefit of monitoring and safely sealing an oil well.
Conley et al and Kannegard do not disclose the rod clamp. Ledingham et al discloses a pipe/rod coupling make-up assembly comprising a rod clamp 76,78 to facilitate a swaging process (via 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rod clamp as disclosed by Ledingham et al, since doing so provides the expected benefit of supporting an assembly during a swaging process.
As to claim 3, Conley et al in view of Kannegaard discloses displacing released liquids and/or gases overflowing from a reservoir into the trip tank
As to claim 4, Ledingham et al discloses swaging (via 88).

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannegaard (US 2017/0254148) in view of Ledingham et al (AU-2015298519).
As to claim 5, Kannegaard discloses (see paragraph 0097] coiled tubing unit (CTU) 107 for installing a reinforced thermoplastic pipe (RTP) 121 in a production tube 103a, the unit includes comprising: an injector block supported by an injector head (see end of para [0097], injector system/assembly), used to direct the RTP  with assembly into the production tube,  characterized in that, both ends of the RTP 121 are capable of fitting  connectors with a metal collar, wherein the metal collar maintains shape of the RTP and prevents pressure from escaping the RTP, and a trip tank (see para [0082]) is further connected to the CTU for displacing released liquids and/or gases overflowing from reservoir into the trip tank.  Kannegard does not disclose the rod clamp. Ledingham et al discloses a pipe/rod coupling make-up assembly comprising a rod clamp 76,78 to facilitate a swaging process (via 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rod clamp as disclosed by Ledingham et al, since doing so provides the expected benefit of supporting an assembly during a swaging process.
As to claim 7, Kannegaard discloses (see paragraph [0082]) wherein the trip tank is further connected to the CTU for displacing released liquids and/or gases overflowing from a reservoir into the trip tank 
As to claim 8, Kannegaard discloses (see para [0082])  wherein a blowout preventer (BOP) is provided to cut off the RTP when displacement is detected by the trip tank.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/5/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678